J-A17002-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NIA BOOTH AND TONI BOOTH                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                           Appellants

                      v.

AIMCO D/B/A CUMBERLAND COURT
APARTMENTS AND AIMCO AND
CUMBERLAND COURT ASSOCIATES
D/B/A CUMBERLAND COURT
APARTMENTS AND ASIA WANNAMAKER
AND LASHAE TOLBERT AND NHPMN
MANAGEMENT, LLC

                           Appellees                No. 211 EDA 2013


             Appeal from the Order Entered December 6, 2012
           In the Court of Common Pleas of Philadelphia County
               Civil Division at No(s): 02889 July Term, 2012


BEFORE: GANTMAN, P.J., PANELLA, J., and STABILE, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED JULY 29, 2014

     Appellants, Nia Booth and Toni Booth, appeal from the order entered



petition to transfer venue on the basis of forum non conveniens and

transferring this tort action to Dauphin County. We affirm.

     The relevant facts and procedural history of this appeal are as follows.

On October 6, 2010, the individual Appellees, Asia Wannamaker and Lashae

Tolbert, allegedly threw a scalding hot liquid on Appellants while inside the

Cumberland    Court    apartment       co

Wannamaker, Ms. Tolbert, and Appellants all reside in Dauphin County and
J-A17002-14


lived in, or next to, the Apartment Complex at the time of the incident.

Appellees AIMCO, Cumberland Court Apartments, and Cumberland Court

Associates, owned the Apartment Complex on the date of the incident.

Appellee NHPMN Management, LLC was the management company for the

Apartment Complex.      Appellants sued Appellees in Philadelphia County,

alleging negligence and assault and battery. Appellants currently live within

two and one-half miles of the Dauphin County Courthouse. The Apartment

Complex is less than one mile from the Dauphin County Courthouse. Tyra

Fleurimond was the community manager at the Apartment Complex at the

time of the incident.    Elaine Babilonia and Iliana Cruz are subsequent

community managers at the Apartment Complex.            Ms. Fleurimond, Ms.

Babilonia, and Ms. Cruz live approximately 17, 28, and 6 miles from the

Dauphin County Courthouse, respectively; and approximately 117, 87, and

101 miles from the Philadelphia County Courthouse, respectively.       All of

these potential witnesses have young children who require transportation to

and from school or daycare. The children also need adult supervision during

the evening hours.    Ms. Fle

obligations as a Baltimore City police officer.   Appellants received medical

treatment for their injuries in Dauphin County.       Appellees own several

apartment complexes in the Philadelphia area. These complexes and their

employees had no connection with the incident.




                                    -2-
J-A17002-14


        On July 23, 2012, Appellants filed their complaint in Philadelphia

County.     On August 23, 2012, Appellees filed an answer with new matter

and cross-claim to the complaint.       On October 1, 2012, Appellees filed a

petition to transfer venue from Philadelphia County to Dauphin County on

the basis of forum non conveniens.       Appellants responded on October 22,

2012, and Appellees filed a sur reply on October 26, 2012.         The court

entered an order granting Appe

6, 2012. Appellants timely filed a notice of appeal on Monday, January 7,

2013.     The court ordered Appellants to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b); Appellants timely

complied.

        Appellants raise the following issue for our review:

           WHETHER THE TRIAL COURT ABUSED ITS DISCRETION

           TRANSFER VENUE] FOR FORUM NON CONVENIENS?



        Appellants argue Philadelphia County is the proper venue for the

instant action. Appellants point out the corporate Appellees own or manage

a number of apartment complexes in the Philadelphia area, and no longer

own or manage any apartment complexes in Dauphin County.           Appellants



hardship that Ms. Fleurimond would face if she had to travel to Philadelphia

to testify. Appellants argue Ms. Fleurimond is a professional employee who


                                       -3-
J-A17002-14


should reasonably expect to appear in Philadelphia County, the site of a

number of apartment complexes owned by her employer, to protect her



alleviate her alleged hardships by having her husband swap shifts to care for



teenage son care for the younger children.          Appellants also assert a

Philadelphia County venue would not burden Ms. Babilonia or Ms. Cruz, who

should not expect to be called as witnesses because they started their

employment at the Apartment Complex after the date of the incident and

can offer no relevant testimony.     Appellants conclude the court erred by

                                                                  ounty.   We

disagree.

      We review an order transferring an action on the basis of forum non

conveniens for an abuse of discretion. Catagnus v. Allstate Ins. Co., 864
A.2d 1259, 1263 (Pa.Super. 2004). An abuse of discretion occurs when the

court overrides or misapplies the law, exercises judgment in a manifestly

unreasonable manner, or renders a decision based on partiality, prejudice,

bias, or ill-will. Zappala v. Brandolini Property Management, Inc., 589
Pa. 516, 536, 909 A.2d 1272, 1284 (2006). If there is any basis for the trial

                           must stand. Id.

given great weight, but it is not absolute or unassailable. Id.

      Pennsylvania Rule of Civil Procedure 1006(d)(1) governs transfer on


                                     -4-
J-A17002-14


the basis of forum non conveniens

parties and witnesses, the court upon petition of any party may transfer an

action to the appropriate court of any other county where the action could



transfer venue should not be granted, unless the defendant meets its burden

of demonstrating, with detailed information on the record

                                                             Cheeseman v.

Lethal Exterminator, Inc., 549 Pa. 200, 213, 701 A.2d 156, 162 (1997).



choice of forum

another county would provide easier access to witnesses or other sources of

          Id.

the defendant is insufficient.   Id.   Cheeseman a

require any particular form of proof. All that is required is that the moving

                                                            Wood v. E.I. du

Pont de Nemours and Co., 829 A.2d 707, 714 (Pa.Super. 2003) (en

banc), appeal denied, 580 Pa. 699, 860 A.2d 124 (2004).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Gary F.

                                                                court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed January 21, 2014, at 2-5) (finding: all


                                       -5-
J-A17002-14


potential main witnesses reside in Dauphin County; all potential main

witnesses would be forced to travel daily distances of approximately 200

miles round-trip; all potential main witnesses are responsible for care of

minor children; distance and time required for potential witnesses to travel

daily to Philadelphia County would impose serious hardships on them; no



Philadelphia within scope of their employment; these witnesses could not

reasonably expect to be regularly hauled into Philadelphia court because of

nature of their jobs; hardships facing potential witnesses demonstrate

Philadelphia County venue would be oppressive; Dauphin County would



evidence; location of incident and all other sources of proof are located in

Dauphin County; transfer to Dauphin County was proper). Accordingly, we

affirm on the basis of the trial court opinion.

      Order granting the petition affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2014




                                      -6-
Circulated 06/30/2014 10:30 AM
Circulated 06/30/2014 10:30 AM
Circulated 06/30/2014 10:30 AM
Circulated 06/30/2014 10:30 AM
Circulated 06/30/2014 10:30 AM